                                                                                                 E-FILED
                                                           Wednesday, 20 November, 2019 10:38:05 AM
                                                                         Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS

JOE CLARK,                                  )
  Plaintiff,                                )
                                            )
   vs.                                      )       No. 19-4182
                                            )
ROSEMARY HAYNES, et. al.,                   )
  Defendant                                 )

                              CASE MANAGEMENT ORDER

         Plaintiff is civilly detained in the Rushville Treatment and Detention Center

pursuant to the Illinois Sexually Violent Persons Commitment Act, 725 ILCS 207/1, et

seq. and seeks leave to proceed in forma pauperis (IFP).

         The "privilege to proceed without posting security for costs and fees is reserved

to the many truly impoverished litigants who, within the District Court's sound

discretion, would remain without legal remedy if such privilege were not afforded to

them." Brewster v. North Am. Van Lines, Inc., 461 F.2d 649, 651 (7th Cir. 1972). In

addition, a court must dismiss cases proceeding IFP "at any time" if the action is

frivolous, malicious, or fails to state a claim, even if part of the filing fee has been paid.

28 U.S.C. § 1915(d)(2). Accordingly, this Court grants leave to proceed IFP only if the

complaint states a federal claim.

         In reviewing the complaint, the Court accepts the factual allegations as true,

liberally construing them in Plaintiff's favor. Turley v. Rednour, 729 F.3d 645, 649 (7th

Cir. 2013). However, conclusory statements and labels are insufficient. Enough facts




                                                1
must be provided to "'state a claim for relief that is plausible on its face.'" Alexander v.

U.S., 721 F.3d 418, 422 (7th Cir. 2013).

       Plaintiff says Rushville Security Therapy Aid (STA) Rosemary Hayes escorted

Plaintiff to the Cook County Courthouse on September 12, 2017. During a court

hearing, Plaintiff accused Rushville staff members of lying on incident reports and

providing inaccurate accounts of events at the facility. Afterwards, Defendant Hayes

told Plaintiff he was always complaining about something. Plaintiff claims the

Defendant then intentionally applied black-box restraints “very, very, extremely, tight,

so much so that I could hardly breathe and I couldn’t maneuver or move my

hands/arms at all.” (Comp., p. 6). Defendant Hayes applied the waist chain in a similar

fashion.

       When Plaintiff complained the restraints were tight and painful, Defendant

Hayes said it was “too bad” and he could complain to the Judge next time. (Comp., p.

6). Plaintiff was then forced to ride in the painful restraints for approximately five

hours of “pain, agony, and torture.” (Comp., p. 6).

       Plaintiff also alleges Defendant Hayes knew Plaintiff suffers with a painful wrist

condition which was aggravated by the restraints. Plaintiff says he has shown the

Defendant “medical papers” in the past, but Plaintiff had not identified his specific

medical condition. (Comp, p. 6).

       Plaintiff has adequately alleged Defendant Hayes used excessive force in

violation of his Fourteenth Amendment rights. In addition, Plaintiff has alleged

Defendant Hayes retaliated against him for his complaints about Rushville staff during

                                               2
the Court hearing. While Plaintiff says he is suing Defendant Hayes in her official and

individual capacities, the complaint does not articulate an official capacity claim. See

Monell v. Department of Social Serv., 436 U.S. 658, 692 (1978).

       IT IS THEREFORE ORDERED:

       1.     Plaintiff's petition to proceed in forma pauperis is granted. [3]. Pursuant

to a review of the Complaint, the Court finds that Plaintiff alleges Defendant Hayes

used excessive force and retaliated against Plaintiff when she intentionally applied

restraints in a painful manner on September 12, 2017 and forced Plaintiff to stay in the

restraints for approximately five hours. The claim is stated against the Defendant in her

individual capacity only. Any additional claims shall not be included in the case,

except at the Court’s discretion on motion by a party for good cause shown or pursuant

to Federal Rule of Civil Procedure 15.

       2.     This case is now in the process of service. Plaintiff is advised to wait until

counsel has appeared for Defendants before filing any motions, in order to give

Defendants notice and an opportunity to respond to those motions. Motions filed

before Defendants' counsel has filed an appearance will generally be denied as

premature. Plaintiff need not submit any evidence to the Court at this time, unless

otherwise directed by the Court.

       3.     The Court will attempt service on Defendants by sending each Defendant

a waiver of service. Defendants have 60 days from the date the waiver of service is sent

to file an Answer. If Defendants have not filed Answers or appeared through counsel

within 90 days of the entry of this order, Plaintiff may file a motion requesting the

                                              3
status of service. After counsel has appeared for Defendants, the Court will enter a

scheduling order setting deadlines for discovery and dispositive motions.

       4.     With respect to a Defendant who no longer works at the address provided

by Plaintiff, the entity for whom that Defendant worked while at that address shall

provide to the Clerk said Defendant's current work address, or, if not known, said

Defendant's forwarding address. This information shall be used only for effectuating

service. Documentation of forwarding addresses shall be retained only by the Clerk

and shall not be maintained in the public docket nor disclosed by the Clerk.

       5.     Defendants shall file an answer within 60 days of the day the waiver of

service is sent by the Clerk. A motion to dismiss is not an answer. The answer should

include all defenses appropriate under the Federal Rules. The answer and subsequent

pleadings shall be to the issues and claims stated in this Opinion.

       6.     Once counsel has appeared for a Defendant, Plaintiff need not send copies

of his filings to that Defendant or to that Defendant's counsel. Instead, the Clerk will

file Plaintiff's document electronically and send a notice of electronic filing to defense

counsel. The notice of electronic filing shall constitute service on Defendants pursuant

to Local Rule 5.3. If electronic service on Defendants is not available, Plaintiff will be

notified and instructed accordingly.

       7.     Counsel for Defendants is hereby granted leave to depose Plaintiff at

Plaintiff's place of confinement. Counsel for Defendants shall arrange the time for the

deposition.



                                              4
         8.       Plaintiff shall immediately notify the Court, in writing, of any change in

his mailing address and telephone number. Plaintiff's failure to notify the Court of a

change in mailing address or phone number will result in dismissal of this lawsuit, with

prejudice.

   9.          If a Defendant fails to sign and return a waiver of service to the clerk within

30 days after the waiver is sent, the Court will take appropriate steps to effect formal

service through the U.S. Marshal's service on that Defendant and will require that

Defendant to pay the full costs of formal service pursuant to Federal Rule of Civil

Procedure 4(d)(2).

   10.        The Clerk is directed to enter the standard qualified protective order

pursuant to the Health Insurance Portability and Accountability Act.

   11.        The Clerk is directed to attempt service on Defendant pursuant to the

standard procedures.

        ENTERED this 20th day of November, 2019.




                                        s/James E. Shadid
                          ____________________________________________
                                       JAMES E. SHADID
                                UNITED STATES DISTRICT JUDGE




                                                5
